ORDER

PER CURIAM.
Keith R. Hardin appeals from the denial of his Rule 29.15 motion for postconviction relief following an evidentiary hearing. Hardin was found guilty after a jury trial of one count each of forcible sodomy, § 566.060, RSMo 1994 1,and armed criminal action, § 571 .015. Because this court *297finds that (1) trial counsel was unaware of potential defense witness Larry Pouncil (Pouncil), and (2) Pouncil’s presumed testimony would-have been inadmissible under the rape shield statute, the order of the trial court is affirmed. Rule 84.16(b).

. All statutory references are to the 1994 Revised Statutes of Missouri unless otherwise indicated.